Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/15/2022 has been entered. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one coolant reservoir has “a longitudinal axis that lies on the circular line of intersection of the coolant manifold” as recited on claims 1, 10 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The Examiner notes that since the coolant reservoirs are defined as holes (see Applicant’s Figures 5-6), there is no circular line of intersection therein.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 10 and 16 each now recites that “one coolant reservoir has a longitudinal axis that lies on the circular line of intersection of the coolant manifold”.  However, the specification fails to set forth that the longitudinal axis of the coolant reservoir(s) “lies on” the circular line of intersection of the coolant manifold.  Figures 5-6 at most shows that a circular line of intersection formed at an intersection between the bottom surface and a cylindrical side wall of the milling cutter, defines an imaginary circle.  Note that since the coolant reservoir is defined as a channel or hole, then there is an absence of circular line of intersection of the manifold.  At 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11
Claim 16 recites on line 6 “a circular line of intersection” and further recites on line 13 “a circular line of intersection”.  It is unclear if there are two different circular lines of intersection, or if the circular line of intersection of line 13 is the same as the one set forth on line 6.  For purposes of expediting prosecution, “a circular line of intersection” of line 13, will be interpreted as –the circular line of intersection--.  Further clarification is needed.
Similarly, claim 22 recites on lines 1-3 “the circular line of intersection is defined by an intersection between a cylindrical side wall and a bottom surface of the coolant manifold”.  However, since amended claim 16, from which claim 22 directly depends on, now recites on lines 5-6 that “the coolant manifold is defined by a cylindrical side wall having a width, W, and a bottom surface that intersects the side wall at a circular line of intersection”; it is unclear if the “circular line of intersection”; “cylindrical side wall”; and “bottom surface” of claim 22 are additional structural limitations to the ones already set forth on claim 16.  For purposes of expediting prosecution, the “a circular line of intersection is defined by an intersection between a cylindrical side wall and a bottom surface of the coolant manifold” will be interpreted as --the circular line of intersection is defined by an intersection between the cylindrical side wall and the bottom surface of the coolant manifold--.  Further clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-18, 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3 150 319 A1 (hereafter—EP’319--).
In regards to claim 16, EP’319 discloses a milling cutter, comprising: a milling cutter body (100) with a plurality of flutes (107) and a plurality of seating surfaces (106) adapted to mount a cutting insert thereon (see Figure 6), the milling cutter body (100) including a coolant manifold (or coolant system 113) formed between a pilot bore (104) and a fastener bore (116) and capable of being in fluid communication with a secondary coolant passage of an adapter (not shown) , the coolant manifold (113) defined by a cylindrical side wall (114) having a width and a bottom surface (115) that intersects the side wall (114) at a circular line of intersection (see annotated Figure 8 above), the coolant manifold extending radially outward with respect to the pilot bore (104); a coolant reservoir (109, 110a/b) in fluid communication with the coolant manifold (113), and a plurality of coolant ducts (111a/b) in fluid communication with the coolant reservoir (109, 110a/b) for providing a stream of coolant targeted at a plurality of specific critical cutting areas of the cutting insert, wherein the coolant reservoir (109, 110a/b) has a longitudinal axis (see annotated Figure 8 above) that lies on –the—circular line of intersection of the coolant manifold (113), wherein the coolant reservoir has a longitudinal axis (see annotated Figure 8 above), and wherein the longitudinal axis of the coolant reservoir is oriented at a non-zero angle with respect to a central, longitudinal axis of the milling cutter (see annotated Figure 8 above), wherein the coolant reservoir (109, 110a/b) has a cross-sectional area, and wherein the plurality of coolant ducts (111a/b) has a total cross-sectional area, and wherein the total cross-sectional area of the plurality of coolant ducts is less than the cross-sectional area of the coolant reservoir (see lines 16-19 of paragraph [0036]).

    PNG
    media_image1.png
    1243
    999
    media_image1.png
    Greyscale

claim 17, EP’319 discloses the rotary cutting tool of claim 16, EP’319 discloses that a plurality of coolant reservoirs (109, 110a/b) are equally spaced about the central, longitudinal axis of the milling cutter (see Figure 3).
In regards to claim 18, EP’319 discloses the rotary cutting tool of claim 16, EP’319 discloses that the milling cutter comprises a shoulder milling cutter (paragraph [0045]).
In regards to claim 20, EP’319 discloses the rotary cutting tool of claim 16, EP’319 discloses that the coolant reservoir (109, 110a/b of EP’319) has a non-circular cross-sectional shape.  (Note that as seen on cross-sectional view of cutter on Figure 8 of EP’319, taken parallel to the longitudinal axis or rotational axis of the tool, the coolant reservoir has a substantially rectangular cross-sectional shape).
In regards to claim 21, EP’319 discloses the rotary cutting tool of claim 16, EP’319 discloses that the plurality of specific critical cutting areas comprises at least a main cutting edge, a cutting corner of the cutting insert (see Figure 8).
In regards to claim 22, EP’319 discloses the rotary cutting tool of claim 16, EP’319 discloses that the circular line of intersection is defined by an intersection between a cylindrical side surface and a bottom surface of the coolant manifold (see annotated Figure 8 below). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3 150 319 A1 (hereafter—EP’319--) as applied to claim 16 above.
In regards to claim 19, EP’319 discloses the rotary cutting tool of claim 16, EP’319 discloses that a bottom of the at least one coolant reservoir (109, 110a/b) ends at a predetermined distance from each flute of the milling cutter (see Figure 8).
However, EP’319 fails to disclose that the predetermined distance is in a
range between about 0.5mm and about 2.0mm.
However, it would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was filed to have the distance from the bottom of the at least one coolant reservoir to each flute, be as desired such as between about 0.5mm and about 2.0mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routing skill in the art. In re Aller, 105 USPQ 233. (Note that EP’319 does disclose the general condition of having the bottom of the at least one coolant reservoir located at a predetermined distance from each flute.)
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3 150 319 A1 (hereafter—EP’319--) in view of Hoffer et al. US 2012/0230781 (hereafter—Hoffer--).
In regards to claims 1, EP’319 discloses a rotary cutting tool (see Figures 6-8), comprising: an adapter (not shown, but suggested on paragraph [0034]); and a milling cutter (see Figures 6-8) capable of being attached to the adapter, the milling cutter comprising: a milling cutter body (100) with a plurality of flutes (107) and a plurality of seating surfaces (106) adapted to mount a cutting insert (200) thereon, the milling cutter body (100) further comprising a pilot bore (104) configured to receive a pilot of the adapter (see paragraph [0034], lines 30-34), and a fastener bore (116) formed in a forward end surface (see Figure 1), a coolant manifold (or coolant system as on paragraph [0039], 113) formed between (as on Figure 
EP’319 fails to explicitly disclose that the suggested adapter includes a pilot, an internal main coolant passage and a secondary coolant passage extending from the internal main coolant passage to a forward end surface of the adapter; and that the fastener bore is adapted to receive a threaded fastener.  EP’319 however states on paragraph [0034], lines 28-34 that the cutter head (100) has a coupling interface for coupling the milling tool to a machine (not shown) is provided.  The coupling interface is in the form of an arbor coupling including a central recess 104 configured to engage with a spindle of the machine via an adaptor.  EP’319 further states on paragraph [0037] that a cover (not shown) is placed over the front opening of the through-hole 116, so that coolant leakage is prevented.

Accordingly, in view of this teaching of Hoffer, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to have the adapter of EP’319 to have a geometry and threaded fastener as taught by Hoffer, as this concept of having an adapter to transport coolant to a cutter head is known to those skilled in the art, and EP’319 has explicitly stated that there is an adapter to be used to engage with a spindle of a machine (see paragraph [0034], lines 29-34 of EP’319) and a fastener (or cover) placed over the front opening to prevent coolant leakage.
In regards to claim 2, EP’319 as modified discloses the rotary cutting tool of claim 1, EP’319 as modified discloses that a total number of coolant reservoirs (109, 110a/b of EP’319) is equal to a total number of cutting inserts (see Figure 3 of EP’319).
In regards to claim 3, EP’319 as modified discloses the rotary cutting tool of claim 1, EP’319 as modified discloses that a plurality of coolant reservoirs (109, 110a/b of EP’319) are equally spaced about the central, longitudinal axis of the milling cutter (see Figure 3 of EP’319).
In regards to claim 4, EP’319 as modified discloses the rotary cutting tool of claim 1, EP’319 as modified discloses that the milling cutter (of EP’319) comprises a shoulder milling cutter (paragraph [0045] of EP’319).
claim 5, EP’319 as modified discloses the rotary cutting tool of claim 1, EP’319 as modified discloses that the secondary coolant passage (60 of Hoffer) is annular in cross-sectional shape.
In regards to claim 6, EP’319 as modified discloses the rotary cutting tool of claim 1, EP’319 as modified discloses that a bottom of the at least one coolant reservoir (109, 110a/b of EP’319) ends at a predetermined distance from each flute of the milling cutter (see Figure 8 of EP’319).
In regards to claim 7, EP’319 as modified discloses the rotary cutting tool of claim 6, EP’319 as modified discloses the predetermined distance.
However, EP’319 as modified fails to disclose that the predetermined distance is in a
range between about 0.5mm and about 2.0mm.
However, it would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was filed to have the distance from the bottom of the at least one coolant reservoir to each flute, be as desired such as between about 0.5mm and about 2.0mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routing skill in the art. In re Aller, 105 USPQ 233. (Note that EP’319 does disclose the general condition of having the bottom of the at least one coolant reservoir located at a predetermined distance from each flute.)
In regards to claim 8, EP’319 as modified discloses the rotary cutting tool of claim 1, EP’319 as modified discloses that the at least one coolant reservoir (109, 110a/b of EP’319) has a non-circular cross-sectional shape.  (Note that as seen on cross-sectional view of cutter on Figure 8 of EP’319, taken parallel to the longitudinal axis or rotational axis of the tool, the coolant reservoir has a substantially rectangular cross-sectional shape).
In regards to claim 9, EP’319 as modified discloses the rotary cutting tool of claim 1, EP’319 as modified discloses that the plurality of specific critical cutting areas comprises at least a main cutting edge, a cutting corner of the cutting insert (see Figure 8 of EP’319).
claims 10, EP’319 discloses a rotary cutting tool (see Figures 6-8), comprising: an adapter (not shown, but suggested on paragraph [0034]); and a milling cutter (see Figures 6-8) capable of being attached to the adapter, the milling cutter comprising: a milling cutter body (100) with a plurality of flutes (107) and a plurality of seating surfaces (106) adapted to mount a cutting insert (200) thereon, the milling cutter body (100) further comprising a pilot bore (104) configured to receive a pilot of the adapter (see paragraph [0034], lines 30-34), and a fastener bore (116) formed in a forward end surface (see Figure 1), a coolant manifold (or coolant system as on paragraph [0039], 113) formed between (as on Figure 8) the pilot bore (104) and the fastener bore (116) and capable of being in fluid communication with a coolant passage of the adapter (when assembled), the coolant manifold (of Figure 8) defined by a cylindrical side wall (114) having a width, and a bottom surface (115) that intersects the side wall (114) at a circular line of intersection (being defined as the intersection between the bottom surface and side wall as shown on Figure 8 and as defined on paragraph [0040]), the coolant manifold extending radially outward with respect to the pilot bore (as on Figure 8, note that the manifold extends inclined and radially outward, in relation to the central axis, towards an outer surface of the cutter body); at least one coolant reservoir (109, 110a/b) in fluid communication with the coolant manifold (113); and a plurality of coolant ducts (111a/b) in fluid communication with the at least one coolant reservoir (109, 110a/b) for providing a stream of coolant targeted at a plurality of specific critical cutting areas of the cutting insert (200), wherein the at least one coolant reservoir (109, 110a/b) has a longitudinal axis that lies on the circular line of intersection of the coolant manifold (see Figure 8), wherein a bottom of the at least one coolant reservoir (109, 110a/b) ends at a predetermined distance from each flute of the milling cutter (see annotated Figure 8 above).
EP’319 fails to explicitly disclose that the suggested adapter includes a pilot, an internal main coolant passage and a secondary coolant passage extending from the internal main coolant passage to a forward end surface of the adapter; and that the fastener bore is adapted 
Nevertheless, Hoffer teaches that it is well known in the art to have a rotary cutting tool (20, see Figure 1) having an adapter (40) with a pilot (48) (Figure 2); an internal main coolant passage (50) and a secondary coolant passage (60) extending from the internal main coolant passage (50) to a forward end surface of the adapter (40); and a milling cutter (22) attached to the adapter (Figure 1), the milling cutter comprising: a milling cutter body (22) with a plurality of flutes and a plurality of seating surfaces (34) adapted to mount a cutting insert thereon, the milling cutter body further comprising a pilot bore (30) configured to receive the pilot (48) of the adapter (40), and a fastener bore (200) formed in a forward end surface of the cutter body (22) and adapted to receive a threaded fastener (70), threaded fastener (70) prevents coolant from being leaked over bore 200, and directs coolant towards the cutting inserts (see Figure 1).
Accordingly, in view of this teaching of Hoffer, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to have the adapter of EP’319 to have a geometry and threaded fastener as taught by Hoffer, as this concept of having an adapter to transport coolant to a cutter head is known to those skilled in the art, and EP’319 has explicitly stated that there is an adapter to be used to engage with a spindle of a machine (see paragraph [0034], lines 29-34 of EP’319) and a fastener (or cover) placed over the front opening to prevent coolant leakage.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was filed to have the distance from the bottom of the at least one 
In regards to claim 11, EP’319 as modified discloses the rotary cutting tool of claim 10, EP’319 as modified discloses that –the-- circular line of intersection is defined by –the-- intersection between –the-- cylindrical side wall and –the-- bottom surface of the coolant manifold, and wherein each coolant reservoir lies along the circular line of intersection (see Figure 8 of EP’319), 
In regards to claim 12, EP’319 as modified discloses the rotary cutting tool of claim 10, EP’319 as modified discloses that each least one coolant reservoir (109, 110a/b of EP’319) has a longitudinal axis of the at least one coolant reservoir (109, 110a/b of EP’319) is oriented at a non-zero angle, with respect to a central, longitudinal axis (C) of the milling cutter. 
In regards to claim 13, EP’319 as modified discloses the rotary cutting tool of claim 10, EP’319 as modified discloses that each coolant reservoir (109, 110a/b of EP’319) has a cross-sectional area and that each coolant ducts (111a/b of EP’319) has a cross-sectional area less than (see lines 16-19 of paragraph [0036] of EP’319) the cross-sectional area of each coolant reservoir (109, 110a/b of EP’319).
In regards to claim 14, EP’319 as modified discloses the rotary cutting tool of claim 10, EP’319 as modified discloses that a total number of coolant reservoirs (109, 110a/b of EP’319) is equal to a total number of cutting inserts (see Figure 3 of EP’319).
In regards to claim 15, EP’319 as modified discloses the rotary cutting tool of claim 10, EP’319 as modified discloses that a plurality of coolant reservoirs (109, 110a/b of EP’319) are equally spaced about the central, longitudinal axis of the milling cutter (see Figure 3 of EP’319).

Examiner Notes
To overcome the 112 1st rejections above and to place the Application in condition to be allowed, as suggested by Applicant’s Figures 5 and 6 and paragraph [00018] as filed, the Examiner suggests amending claims 1, 10 and 16 to include the limitations underlined below as follows:
“the coolant manifold defined by a cylindrical side wall having a width, W, and a bottom surface that substantially perpendicularly intersects with the side wall at a circular line of intersection defining an imaginary circle…wherein the at least one coolant reservoir has a longitudinal axis that, when viewed on a rear, partial cross-sectional view of the milling cutter, lies on the imaginary circle defined by the circular line of intersection of the coolant manifold”
OR
“the coolant manifold defined by a cylindrical side wall having a width, W, and a bottom surface that substantially perpendicularly intersects with the side wall at a circular line of intersection…wherein the at least one coolant reservoir has a longitudinal axis that, when viewed on a rear, partial cross-sectional view of the milling cutter, lies on a virtual extension line of the circular line of intersection of the coolant manifold”.
Should Applicant’s representative have any other additional questions and or concerns regarding the suggested language above (section 19), Applicant’s representative is invited to contact the Examiner.
Response to Arguments
Applicant’s arguments filed on 02/15/2022 with respect to claims 1-22 have been carefully and fully considered, and in light of Applicant’s amendments, a new ground(s) of rejection under 35 U.S.C. 102(a)(1) as being anticipated by EP 3 150 319 A1 (hereafter—EP’319--) and under 35 USC § 103 over of EP 3 150 319 A1 (hereafter—EP’319--) in view of Hoffer et al. US 2012/0230781 (hereafter—Hoffer--) have been incorporated as aforementioned.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/            Primary Examiner, Art Unit 3722